DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
The foreign priority application No.1751907 filed on March 08, 2017 in France has been received and it is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities: the limitation “optionally fluorinated or perfluorinated” should read “optionally partially fluorinated or perfluorinated”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a- which are not defined in claims 1 or 7.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 7.
For the examination on the merits it is considered that claim 7 recites “wherein R is selected from an alkyl group, an alkynyl group, and an aryl group, the aforementioned groups being optionally substituted by one or more aromatic groups, optionally partially fluorinated or perfluorinated, said aforementioned groups possibly containing one or more heteroatoms, L is a saturated or unsaturated carbon chain, an aromatic carbon chain, or a mixture of a saturated or unsaturated carbon chain and an aromatic carbon chain, the aforementioned carbon chains being optionally fluorinated and possibly containing one or more heteroatoms, said carbon chains having 2 to 20 carbon atoms, Aa- is an inorganic anion or an organic anion, 1≤a≤3”.
Claim 18 depends on claim 7, and recites that the redox ionic compounds may be a compound of formula (III-a1) or (III-b1). However, these compounds are not included in claim 7.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 18.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Self-Assembly of Supra-amphiphiles Based on Dual Charge-Transfer Interactions: From Nanosheets to Nanofibers”).
With regard to claim 1, Liu et al. teach the compound of formula (BNDIV):


    PNG
    media_image1.png
    59
    353
    media_image1.png
    Greyscale

(Scheme 2 on page 10698).

The compound of formula (BNDIV) is a compound of formula (III-a) on page 9 of the specification of the instant application, so it would be expected to meet the limitation of claim 1 for “redox compound configured to be operable as a negative electrode active material”.
	Therefore, the compound of formula (BNDIV) of Liu et al. anticipates the redox ionic compound in claim 1.
	With regard to claims 2 and 3, the compound of formula (BNDIV) of Liu et al. meets the limitations for a compound wherein the N,N’-disubstituted bis(pyridinium) units and the naphthalene diimide unit are linked by a saturated carbon chain with 10 carbon atoms.
	With regard to claim 4, the compound of formula (BNDIV) of Liu et al. comprises I- and Br- anions (inorganic anions).
	With regard to claim 5, the compound of formula (BNDIV) of Liu et al. comprises two N,N’-disubstituted bis(pyridinium) units of formula (I-a), wherein q=0 and R is an alkyl group with 1 carbon atom.
With regard to claim 6, the compound of formula (BNDIV) of Liu et al. comprises one naphthalene diimide unit of formula (II-b).
With regard to claim 7, the compound of formula (BNDIV) of Liu et al. is a compound of formula (III-a), wherein p=1, R is an alkyl group with 1 carbon atom, A is an inorganic anion, a=1, and L is a saturated carbon chain with 10 carbon atoms.

The specification of the instant application teach that the redox ionic compound has a theoretical bulk capacity of at least 80 mAh/g (page 8, lines 4-6), wherein the redox ionic compound may be a compound of formula (III-a), wherein R may be an alkyl group, L is a saturated carbon chain with 2-20 carbon atoms, and Aa- is an anion (pages 6-9 of the specification).
Therefore, absent a record to the contrary, it would be expected that the compound of formula (BNDIV) of Liu et al. has a theoretical bulk capacity of at least 80 mAh/g.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeffermann et al. (“Free-Standing Monolayer Two-Dimensional Supramolecular Organic Framework eith Good Internal Order”).
With regard to claim 1, Pfeffermann et al. teach the compound of formula MV-NDI

    PNG
    media_image2.png
    110
    312
    media_image2.png
    Greyscale
(Scheme 1 on page 14520).
The compound of formula MV-NDI has one naphthalene diimide unit and two N,N’-disubstituted bis(pyridinium) units, so it is equivalent to the redox compound in claim 1.
The compound of formula MV-NDI is a compound of formula (III-a) on page 9 of the specification of the instant application, so it would be expected to meet the limitation of claim 1 for “redox compound configured to be operable as a negative electrode active material”.
	Therefore, the compound of formula MV-NDI of Pfeffermann et al. anticipates the redox ionic compound in claim 1.
With regard to claims 2 and 3, the compound of formula MV-NDI of Pfeffermann et al. meets the limitations for a compound wherein the N,N’-disubstituted bis(pyridinium) units and the naphthalene diimide unit are linked by a saturated carbon chain with 2 carbon atoms.
With regard to claim 4, the compound of formula MV-NDI of Pfeffermann et al. comprises Cl- anions (inorganic anions).
	With regard to claim 5, the compound of formula MV-NDI of Pfeffermann et al. comprises two N,N’-disubstituted bis(pyridinium) units of formula (I-a), wherein q=0 and R is an alkyl group with 1 carbon atom.

With regard to claim 7, the compound of formula MV-NDI of Pfeffermann et al. is a compound of formula (III-a), wherein p=1, R is an alkyl group with 1 carbon atom, A is an inorganic anion, a=1, and L is a saturated carbon chain with 2 carbon atoms.
With regard to claim 9, The compound of formula MV-NDI of Pfeffermann et al. is a compound of formula (III-a), wherein p=1, R is an alkyl group with 1 carbon atom, A is an inorganic anion, a=1, and L is a saturated carbon chain with 2 carbon atoms.
The specification of the instant application teach that the redox ionic compound has a theoretical bulk capacity of at least 80 mAh/g (page 8, lines 4-6), wherein the redox ionic compound may be a compound of formula (III-a), wherein R may be an alkyl group, L is a saturated carbon chain with 2-20 carbon atoms, and Aa- is an anion (pages 6-9 of the specification).
Therefore, absent a record to the contrary, it would be expected that the compound of formula MV-NDI of Pfeffermann et al. has a theoretical bulk capacity of at least 80 mAh/g (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffermann et al. (“Free-Standing Monolayer Two-Dimensional Supramolecular Organic Framework eith Good Internal Order”).
With regard to claims 8 and 18, the compound of formula MV-NDI of Pfeffermann et al. meets the limitations of claim 1 (see paragraph 9 above). The compound is a compound of formula (III-a1), wherein Aa- is Cl-, but it does not meet the limitations of claim 8 for a compound of formula (III-a1) wherein L is an alkylene group with 3 carbon atoms.
The compound of formula MV-NDI of Pfeffermann does not meet the limitations of claim 18 for a compound of formula (IIIa) wherein L is not an alkylene group with 2 or 10 carbon atoms.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the compound of formula MV-NDI with an alkylene group with 3 carbon atoms between the naphthalene diimide and the bispyrridinium groups, such compound being an homolog of the compound of formula MV-NDI.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of .

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pfeffermann et al. (“Free-Standing Monolayer Two-Dimensional Supramolecular Organic Framework with Good Internal Order”) and Liu et al. (“Self-Assembly of Supra-amphiphiles Based on Dual Charge-Transfer Interactions: From Nanosheets to Nanofibers”) fail to teach a negative electrode comprising the compound.
There are no prior art teachings that would motivate one of ordinary skill to modify Pfeffermann et al. or Liu et al. and obtain the negative electrode in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/           Primary Examiner, Art Unit 1722